Title: To Thomas Jefferson from Thomas Tudor Tucker, 5 November 1801
From: Tucker, Thomas Tudor
To: Jefferson, Thomas


Dear Sir
New York Novr. 5th. 1801.—
The Letter of the 31st. Octo. with which you have honor’d me has been just now put into my hands, & I beg you to accept my hearty acknowledgments for the polite & friendly terms in which it is conceiv’d, as well as for the confidence you evince by the offer to my acceptance of a respectable & important station in the Government of the United States. The office is agreeable to me & I accept it with pleasure, but with diffidence; for I am sensible that my little experience in business will give me an awkwardness in any office for a considerable time. But it will be my earnest endeavour to acquire as early as possible the due qualifications & expertness in business, & I trust that my fidelity to the public interests will never be liable to impeachment. I was about to engage my passage this day for Charleston, where I have business of consequence, but the call you have made on me, renders it necessary for me to put it into other hands, & as some little time will be required for the proper arrangements, I will request of you a short indulgence, especially as Mr. Meredith’s politeness will induce him to favor the accomodation. By the end of this month at farthest it will be in my power to receive your commands at the seat of government, & I shall, if possible, shorten the time.
With perfect respect I have the honor to be Sir Your obedt. Servt.
Thos. Tud. Tucker
